Citation Nr: 0302336	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  99-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the cervical spine secondary to the service-
connected laryngeal carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from August 1964 to 
August 1968, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In February 
2001, the Board returned the case to the RO for additional 
development.  That development has been completed, the case 
was subsequently returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.

2.  Degenerative joint and disc disease of the cervical spine 
is not causally or etiologically related to the service-
connected laryngeal cancer, including radiation therapy the 
veteran underwent for treatment of his service-connected 
disability.



CONCLUSION OF LAW

Degenerative joint and disc disease of the cervical spine is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case and 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the reason 
his claim was denied.  In addition, at the veteran's personal 
hearing before a Member of the Board the veteran and his 
representative clearly expressed an understanding of the type 
of evidence needed to substantiate his claim and requested 
the Board to remand the case to obtain that type of evidence.  
The Board did so in a decision dated in February 2001.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  In 
addition, there are medical opinions of record addressing the 
medical question at issue, and as previously indicated the 
veteran and his representative requested the Board to obtain 
one of those medical opinions to answer the medical question 
at issue.  Beyond an additional medical opinion and 
additional VA treatment records, which have been obtained, 
the veteran and his representative have not made the Board 
aware of any outstanding evidence that needs to be obtained 
in order to fairly decide the claim.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  As such, the VA has no further duty to 
inform the veteran that any additional evidence or 
information is needed.  Simply put, the record is complete.  
Moreover, as the record is complete, any further obligation 
under the VCAA for the VA to advise the veteran as to the 
division of responsibilities between the VA and the veteran 
in obtaining evidence is effectively moot.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
case is now ready for appellate review. 

Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of degenerative joint 
disease or degenerative disc disease of the cervical spine.  
A report of a medical examination performed in July 1968 in 
connection with the veteran's separation from service showed 
the spine and other musculoskeletal components were normal on 
clinical evaluation.

Private medical records dated in 1996 show that in January 
1996 the veteran was diagnosed with carcinoma of the larynx 
and the veteran underwent radiation therapy.

A rating decision dated in July 1996 shows that service 
connection was granted for laryngeal cancer, and a 100 
percent evaluation assigned from May 28, 1996.

A VA nose, sinus, larynx and pharynx examination performed in 
May 1998 shows the veteran related that radiation therapy had 
caused degenerative joint disease and degenerative disc 
disease in his neck.  The veteran complained of neck pain and 
stiffness with insomnia from his neck pain, as well as 
numbness and tingling that developed in the arms bilaterally.  
Radiographs of the cervical spine revealed moderate 
spondylosis and mild disc space narrowing involving the 
interspaces of C4 through C7.  Following the examination the 
pertinent impression was that radiation therapy undoubtedly 
caused degenerative joint disease and degenerative disc 
disease of C4 though C7 with marked diminished range of 
motion of the cervical spine.

A statement from a VA physician identified as a radiologist 
dated in October 1998 indicated that he had reviewed the 
veteran's case, but did not have X-ray films available to 
interpret and determine the severity of the degenerative 
arthritis.  The physician indicated, however, that it was not 
unusual for a man of the veteran's age to have moderate 
degenerative changes of the cervical spine.  The physician 
indicated that he had consulted with the department head of 
radiation therapy at Ohio State University who informed him 
that there was no scientific evidence that radiation therapy 
contributed to degenerative arthritis.  He indicated that, in 
fact, if there was any effect, it may slow the development of 
degenerative arthritis.  The physician concluded that it was 
his opinion that it was highly unlikely that the radiation 
therapy caused degenerative arthritis in the veteran's 
cervical spine.

The veteran and his wife presented testimony at a hearing 
before the Board in Washington, D.C., in October 2000.  At 
that hearing the veteran testified that private and VA 
physicians had not offered an opinion as to the cause of the 
his arthritis.  Transcript at 6-7.  The veteran indicated 
that he believed his arthritis was related to radiation 
treatment he had received for treatment of his cancer because 
he had no problems with his neck before the radiation 
treatments and that he now had pain all of the time.  The 
veteran testified that he had had no injury to his neck.  The 
veteran also offered testimony concerning the symptomatology 
he experienced and the treatment he received.

A report of a VA examination performed in June 2001 indicates 
that the veteran's claims file was reviewed.  The examiner 
specifically indicated that he reviewed the opinions of both 
medical physicians contained in the claims file pertaining to 
the etiology of the veteran's cervical spine degenerative 
changes.  The physician indicated that he agreed with the 
radiologist's statement that radiation treatments to the neck 
would not cause degenerative changes of the cervical spine.  
He recalled studies which stated that radiation was thought 
to even decrease most types of arthritis.  It was explained 
that degenerative changes would take months if not years to 
progress to the point that the veteran would have complaints 
and it was most likely that the veteran did indeed have 
underlying degenerative disc disease of the cervical spine 
prior to ever receiving radiation therapies.  The impression 
was that the veteran had degenerative changes of the cervical 
spine but that these were not caused from the radiation 
therapy he received to the neck.

Law and Analysis

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show:  (1) That a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In analyzing the merits of this claim, the Board concludes 
that service connection for degenerative disc and joint 
disease of the cervical spine must be denied.  In reaching 
this decision, the Board finds that the weight of the medical 
evidence is against the veteran's claim.  In this regard, 
there are three medical opinions regarding the etiology of 
the veteran's cervical spine degenerative changes, one of 
which supports the veteran's contentions.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that the Board offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

In this case, the Board finds that the evidence that weighs 
against the veteran's claim is more probative than that which 
supports the claim.  The opinion that the veteran's 
degenerative joint and disc disease of the cervical spine was 
related to radiation therapy that was recorded following the 
May 1998 examination appears to be based entirely on a 
history provided by the veteran as there is no indication 
from the examination report that any other records were 
reviewed in reaching that conclusion.  Furthermore, the 
statement that radiation therapy undoubtedly caused 
degenerative joint and disc disease of the cervical spine 
appears to the Board to be a bare conclusory statement with 
no rationale provided.  

On the other hand, the October 1998 statement from the VA 
radiologist was made after consultation with the department 
head of radiation therapy at Ohio State University and was 
based, at least in part, on a lack of scientific evidence 
that radiation contributed to degenerative arthritis.  In 
other words, medical literature was reviewed in reaching the 
opinion.  The physician who reviewed the veteran's file in 
June 2001 reached a similar opinion.  Interestingly, both the 
October 1998 and June 2001 opinions both pointed out that 
radiation therapy would not only not cause degenerative 
changes of the cervical spine, but would in fact, would 
decrease or slow the progression of arthritis.  

In addition, while it is not clear whether the examiner who 
performed the May 1998 examination and offered an opinion in 
support of the veteran's claim was a specialist in his field, 
the October 1998 opinion was from a radiologist, clearly a 
specialist in his field and was made in consultation with a 
department head of radiology at a local university.  
Furthermore, the opinion rendered in June 2001 was 
specifically requested in order to determine the etiology of 
the veteran's degenerative joint and disc disease and was 
based on a review of the veteran's entire claims file.

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 1985 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by an 
actual predicate in the record are not probative medical 
opinions).  

Accordingly, the Board finds that the bare conclusory 
statement that the veteran's degenerative disc and joint 
disease is related to radiation therapy he received for his 
service-connected disability has less probative value than 
the other two medical opinions because they were rendered by 
specialists and supported by a review of all medical records 
and scientific literature.  Thus, the veteran's cervical 
spine degenerative joint and disc disease is not causally or 
etiologically related to treatment he received for his 
service-connected disability.  It is also clear from the 
evidence of record that the veteran's degenerative disc and 
joint disease was not aggravated by treatment he received.  
Both the medical experts concluded that the veteran's 
radiation therapy would have had the opposite effect of 
slowing the progression or development of the cervical spine 
degenerative changes.  

The veteran is clearly of the opinion that his cervical spine 
degenerative joint and disc disease is related to his 
radiation therapy.  The Board points out, however, that the 
veteran is not a medical professional and does not have the 
requisite medical expertise to provide a competent medical 
opinion regarding the etiology of his cervical spine 
degenerative changes.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), Cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for secondary service connection for degenerative joint and 
disc disease of the cervical spine.  Hence, the benefit of 
the doubt provision does not apply and the claim must be 
denied.


ORDER

Service connection for degenerative joint and disc disease of 
the cervical spine as secondary to service-connected 
laryngeal carcinoma is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

